Date: April 27, 2009 Contact: William W. Traynham,Chief Financial Officer 434-773-2242 traynhamw@amnb.com Traded: NASDAQ Global Select Market Symbol: AMNB AMERICAN NATIONAL BANKSHARES INC. REPORTS FIRST QUARTER 2009 EARNINGS · Net income of $0.77 million and EPS of $.13 per share · Noninterest income reduced $1.2 million by valuation adjustment on foreclosed real estate · Net interest margin 3.61% · Assets increase to $829 million · Allowance for loan losses 1.38% of loans · Shareholders’ equity of $101.9 million represents 12.3% of assets Danville, VA American National Bankshares Inc. (NASDAQ:AMNB), parent company of American National Bank and Trust Company, today announced first quarter 2009 net income of $0.77 million.Earnings per share were $0.13 on both a basic and diluted basis.This net income produced returns on average assets and average equity of 0.38% and 2.99%, respectively.Annualized return on average tangible equity was 4.32%. Financial Performance “Our first quarter earnings are down $1.5 million from the same period a year ago. While we are very disappointed in our results,” stated Charles H. Majors, President and Chief Executive Officer, “we are pleased American National remains profitable with strong capital and credit quality measures. “The largest driver of first quarter results was a valuation adjustment on certain foreclosed real estate which resulted in a pre-tax charge of $1.2 million. This property represents one relationship, an acquisition and development credit in the North Carolina Triad area, and constitutes over 60% of the Bank’s other real estate owned. “We’re all aware that these are difficult economic times for the nation, region and the banking industry. The board and senior management of this Bank are actively seeking new ways to improve revenue and reduce expense in this challenging time. We are optimistic that, when the business cycle improves, high quality growth in the balance sheet will resume and we are making every effort to get our fiscal house in order for that day.” Capital American National’s capital ratios are among the highest in its peer group.At March 31, 2009, total shareholders’ equity was 12.3% of assets, and the ratio of tangible equity to tangible assets was 9.6%. Credit Quality Measurements Nonperforming assets were below industry averages and represented 0.74% of total assets at March 31, 2009, compared to 0.91% at December 31, 2008.Nonperforming assets at March 31, 2009 consisted of $2.82 million of nonaccrual loans and $3.35 million of foreclosed real estate.Net charge-offs decreased to $338,000 during the first quarter of 2009 compared to $859,000 in the fourth quarter of 2008. The allowance for loans losses was $7.84 million, or 1.38% of loans, at March 31, 2009 compared to 1.37% at December 31, 2008 and 1.34% at March 31, 2008. Net Interest
